— In a matrimonial action, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, dated April 15, 1975, as (1) fixed the amount of temporary alimony and child support, (2) dismissed her third cause of action, which sought to impose a trust upon certain real property, (3) denied her application for exclusive occupancy of the marital home and (4) denied her application for an order restraining defendant from selling or encumbering the marital home pending determination of the action. Order modified by adding thereto a provision that the award of temporary alimony and child support shall be allocated as follows: one seventh to each of the three children and four sevenths to plaintiff. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, allocation of the temporary support will lessen plaintiffs tax burden. Any seeming inequity in a temporary order for alimony and child support should be remedied by a speedy trial where the rights of the parties may be finally determined (Kasper v Kasper, 41 AD2d 841). We have examined plaintiffs remaining contentions and find them to lack merit. Martuscello, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.